Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 02/09/21 claim 1 has been amended, claims 2-3 have been cancelled, and new claims 4-9 have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102 (a) (1)as being  anticipated by
Huynh et al (US 5,486,067).
As to claim 1, Huynh et al discloses (see Figs 2, 4) a surface adhering mobile coating apparatus (surface marking mechanism 24), comprising; a surface adhering and traveling device configured to move on a surface of a structure to be coated (a surface, see column 1, 5-10); a spray nozzle (dispenser 80) for spraying a coating material toward the surface of the structure, a spray nozzle x-drive device (cylinder 56 and piston 50) attached to the surface adhering and traveling device and extending in an X-axis direction outside the surface adhering and traveling device, and a spray nozzle Y-axis drive device (cylinders 60, 62 and pistons 46, 48) attached to the surface adhering and 
Regarding claim 6, in Huynh et al the spray nozzle is configured to spray the coating material in a spray pattern having a width in the Y-axis direction capable of being greater than that in the X-axis direction (see Abstract and Fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al (US 5,486,067) in view of Greenberg et al (US 7,846,046).
Huynh et al lacks teaching a negative suction seal for the mobile coating apparatus.  However, Greenberg et al teaches (see Fig 3) the surface adhering portion includes a negative pressure suction seal (54) configured to adhere to the surface of the structure through a negative pressure.  It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to include a negative pressure suction seal in Huynh et al to prevent unwanted movement (see column 6, lines 43-51).

Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  .Prior art of record does not disclose or suggest a surface adhering mobile coating apparatus comprising, among others, a surface adhering and traveling device, a spray nozzle, a spray nozzle X-axis and Y-axis drive devices each including a cylinder and moving member as claimed (see claim 1), the surface adhering mobile coating .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/